DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-16 and 21-24 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 02/10/2021 has been taken into account.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

Response to Amendment
In the amendment dated 05/16/2022, the following has occurred: Claims 1, 21 and 9 have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 05/16/2022 with respect to claims 9-16 and 21-24 have been fully considered but they are not persuasive.
In response to applicant’s argument that: “Jorgenson does not disclose the above-quoted claim language. More specifically, the Office Action refers to item 29 in FIG. 1 of Jorgenson as a receptacle. Item 29 is simply not a receptacle as shown below…As described in Jorgenson, item 29 is a pin nut that is threaded on to a pin 28 (i.e., a screw). Items 29 provide support for a camera that this mounted on the pin 28. The pin nuts 29 are threaded along the pin 28 to provide support at the adjustment member 18 and a camera. The pin nuts 29 are not receptacles.” – Element 29 of Jorgenson receives the pin 28, and is therefore can be interpreted as a receptacle as there is no other structural language differentiating the receptacle of the pending claims over that of Jorgenson. All that is required to read on the recitation of a “receptacle” is the disclosure of an element which can contain another element.
In response to applicant’s argument that: “Neither Tang nor Reynolds, alone or in combination, disclose the above-quoted claim language. More specifically, with reference to FIG. 3 from Tang (reproduced below), Tang discloses a terminal end (near reference number 411) and an upper planer surface (reference number 41) that are in different planes.” – Applicant is interpreting element 41 of Tang as the support arm, yet the examiner recites element 42 as the support arm. As element 42 has the claimed upper surface and terminal end, the rejection is still valid and applicant’s argument is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Objections
Claims 1, 2, and 9 are objected to because of the following informalities:  Claims 1, 2, and 9 each recite “an upper planer surface” (emphasis added), this should read –an upper planar surface--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites “the fastener having a pointed end and an enlarged installation end” (emphasis added), however, the drawings show a fastener 168 having an end that is beveled, but does not taper to a point. Furthermore, the specification provides no support for a fastener having a pointed end. As such, one having ordinary skill in the art would find that the inventor did not have possession of an invention comprising a fastener having a pointed end and therefore such a recitation is considered to be new matter.
	Claims 10-16 and 21-24 are rejected based on their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the position of the receptacle" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the position of the receptacle" in 9-10.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 3-8 are rejected based on their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-14, 16, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jorgenson (US Patent No. 9,201,291).
Regarding Claim 9, Jorgenson discloses an apparatus for hanging items, the apparatus comprising: a support arm (Jorgenson: Fig. 1; 18, 29) including a plate (Jorgenson: Fig. 1; 18) for mounting to a structure about a window, an upper planer surface extending along a first plane, and a terminal end extending the first plane; and a receptacle (Jorgenson: Fig. 1; 29), the receptacle connected to a first end of the plate opposite the terminal end; a support bracket (Jorgenson: Fig. 1; 12)  including a first leg connected (Jorgenson: Fig. 1; 14) to a second leg (Jorgenson: Fig. 1; 16), the first leg adjustably attached to the plate, the second leg including a first aperture and a second aperture (Jorgenson: Fig. 1; 36) for mounting to a structure; at least one elongated fastener (Jorgenson: Fig. 1; 21) configured to extend through at least one of the first and second apertures for mounting the apparatus to a surface, the fastener having a pointed end and an enlarged installation end (Jorgenson: Col. 8, Ln. 53-58); and wherein the apparatus is capable of being mounted to a structure using the plate, using the first and second apertures, or by using both the plate and at least one of the first and second apertures.  
Regarding Claim 10, Jorgenson discloses the apparatus of claim 9 further comprising an adjustment fastener (Jorgenson: Fig. 1; 24) and wherein the plate defines a slot (Jorgenson: Fig. 1; 41), the first leg (Jorgenson: Fig. 1; 14) defines a third aperture (Jorgenson: Fig. 1; 22), the adjustment fastener extending through the slot of the plate and the third aperture of the first leg and having a first position to permit adjustment of the plate relative to the first leg and a second position to clamp the plate to the first leg against relative movement therebetween.  
Regarding Claim 11, Jorgenson discloses the apparatus of claim 10 further comprising an adjustment screw (Jorgenson: Fig. 1; 26) threaded into the first aperture of the second leg (Jorgenson: Fig. 1; 16) of the support bracket, an end of the screw protruding from the second leg to engage a structure, whereby as the adjustment screw is turned the receptacle (Jorgenson: Fig. 1; 29) moves relative to the structure.  
Regarding Claim 12, Jorgenson discloses the apparatus of claim 9 wherein the plate (Jorgenson: Fig. 1; 18) includes a plurality of holes (Jorgenson: Fig. 1; 43) for mounting the apparatus to a structure about a window.  
Regarding Claim 13, Jorgenson discloses the apparatus of claim 9 wherein the first leg is connected to the second leg such that the second leg is substantially perpendicular to the plate (Jorgenson: Fig. 1; 18).  
Regarding Claim 14, Jorgenson discloses the apparatus of claim 9 wherein the first leg extends along at least a portion of the support arm and wherein the receptacle (Jorgenson: Fig. 1; 29) is configured to receive a rod.  
Regarding Claim 16, Jorgenson discloses the apparatus of claim 9 wherein the second aperture (Jorgenson: Fig. 1; 36) is elongated.
Regarding Claim 23, Jorgenson discloses the apparatus of claim 12 wherein the plurality of holes (Jorgenson: Fig. 1; 43) for mounting the apparatus to a structure about a window are staggered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Behrle (US Patent No. 2,310,928) in view of Lamoureux et al. (US Patent No. 1,782,357).
Regarding Claim 1, Behrle discloses an apparatus for hanging items, the apparatus comprising: an arm (Behrle: Fig. 1-3; 15-18) including an attachment portion (Behrle: Fig. 1-3; 18) for mounting to a top of a structure about a window, an upper planer surface extending along a first plane, and a terminal end (Behrle: Fig. 1-3; 11) extending in the first plane, and the attachment portion defining at least one mounting aperture (Behrle: Fig. 1-3; 20) for a fastener (Behrle: Fig. 1-3; 21) to attach to the top of the structure; a receptacle (Behrle: Fig. 1; 29) connected to an end portion (Behrle: Fig. 1-3; 17) of the arm opposite the attachment portion; and a bracket (Behrle: Fig. 1, 3; 22) having at least a first leg (Behrle: Fig. 1, 3; 27) and a second leg (Behrle: Fig. 1, 3; 24), the first leg and the second leg being connected to one another, the first leg supporting the arm; and a first adjustment screw (Behrle: Fig. 1, 3; 25) for adjusting the second leg relative to the structure to adjust the position of the receptacle.
Behrle fails to disclose a first adjustment screw having an enlarged end facing away from the receptacle to engage the structure. However, Lamoureux teaches a first adjustment screw (Lamoureux: Fig. 5; 24-27) for adjusting a second leg (Lamoureux: Fig. 2; 10) relative to a structure; and the first adjustment screw having an enlarged end (Lamoureux: Fig. 5; 26-27)  facing away from a receptacle to engage the structure.
Behrle and Lamoureux are analogous because they are from the same field of endeavor or a similar problem solving area e.g. rod mounting brackets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second leg in Behrle with the threaded hole and adjustment screw from Lamoureux, with a reasonable expectation of success, in order to provide an adjustable means of securing the apparatus to a window to prevent unwanted movement caused by the load placed thereon that also leaves a more visible area of the frame undamaged by the apparatus (Lamoureux: Pg. 1, Ln. 78-87; Behrle: Col. 1, Ln. 16-21).
Regarding Claim 4, Behrle, as modified, teaches the apparatus of claim 1 wherein the second leg (Behrle: Fig. 1, 3; 24) defines a hole to receive the adjustment screw, the adjustment screw (Lamoureux: Fig. 5; 24-27) capable of engaging the structure and being turned against the structure to adjust the position of the receptacle (Behrle: Fig. 1; 29).
Regarding Claim 7, Behrle, as modified, teaches the apparatus of claim 1 wherein the first leg (Behrle: Fig. 1, 3; 27) is disposed at a right angle to the second leg (Behrle: Fig. 1, 3; 24).  
Regarding Claim 8, Behrle, as modified, teaches the apparatus of claim 1 wherein the first leg (Behrle: Fig. 1, 3; 27) has a first length and the arm (Behrle: Fig. 1-3; 15-18) has a second length, the first length extending along at least a portion of the second length, and wherein the receptacle (Behrle: Fig. 1; 29) is configured to receive a rod.

Regarding Claim 2, Behrle discloses an apparatus for hanging items, the apparatus comprising: an arm (Behrle: Fig. 1-3; 15-18) including an attachment portion (Behrle: Fig. 1-3; 18) for mounting to a top of a structure about a window, an upper planer surface extending along a first plane, and a terminal end (Behrle: Fig. 1-3; 11) extending in the first plane, and the attachment portion defining at least one mounting aperture (Behrle: Fig. 1-3; 20) for a fastener to attach to the top of the structure; a receptacle (Behrle: Fig. 1; 29) connected to an end portion of the arm opposite the attachment portion; a bracket (Behrle: Fig. 1, 3; 22) having at least a first leg (Behrle: Fig. 1, 3; 27) and a second leg (Behrle: Fig. 1, 3; 24), the first leg and the second leg being connected to one another, the first leg supporting the arm; the second leg being adjustable relative to the structure to adjust the position of the receptacle; and a first adjustment screw (Behrle: Fig. 1, 3; 25). 
Behrle fails to disclose a second leg defining a threaded hole to receive the first adjustment screw, the first adjustment screw capable of engaging the structure and being turned against the structure to adjust the position of the receptacle. However, Lamoureux teaches a second leg (Lamoureux: Fig. 2; 10) defining a threaded hole to receive a first adjustment screw (Lamoureux: Fig. 5; 24-27), the first adjustment screw capable of engaging a structure and being turned against the structure to adjust the position of a receptacle. [Note: See the rejection of claim 1 for motivation.]
Regarding Claim 5, Behrle, as modified, teaches the apparatus of claim 2 wherein the first adjustment screw (Lamoureux: Fig. 5; 24-27) protrudes from the second leg (Behrle: Fig. 1, 3; 24) of the bracket (Behrle: Fig. 1, 3; 22), a distance between an end of the first adjustment screw and the second leg being adjustable by rotation of the screw.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Behrle (US Patent No. 2,310,928) in view of Lamoureux et al. (US Patent No. 1,782,357) as applied to claim 2 above, and further in view of Holzer (US Patent No. 4,363,459).
Regarding Claim 3, Behrle, as modified, teaches the apparatus of claim 2 further comprising a second adjustment screw (Behrle: Fig. 1-3; 28) and wherein the arm defines a slot and the first leg defines a corresponding hole or the arm defines the corresponding hole (Behrle: Fig. 1-3; 20).
Behrle fails to disclose a first leg defining a slot, the second adjustment screw extending through a hole and slot and used to fix a position of the arm relative to the first leg. However, Holzer teaches a first leg (Holzer: Fig. 1; 12b) defining a slot (Holzer: Fig. 1; 12d), a second adjustment screw extending through a hole (Holzer: Fig. 1, 3; 14c) and the slot and used to fix a position of an arm (Holzer: Fig. 1, 3; 14) relative to the first leg.
Behrle and Holzer are analogous because they are from the same field of endeavor or a similar problem solving area e.g. rod mounting brackets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first arm in Behrle with the slot from Holzer, with a reasonable expectation of success, in order to provide a slot on the bracket that enables the bracket to be longitudinally adjusted relative to the arm across a full range of the first leg, thereby improving the adjustability of the apparatus (Holzer: Col. 1, Ln. 41-48, Col. 4, Ln. 19-32; Behrle: Col. 2, Ln. 18-23).
Regarding Claim 6, Behrle, as modified, teaches the apparatus of claim 3 wherein the position of the first leg (Behrle: Fig. 1, 3; 27) of the bracket (Behrle: Fig. 1, 3; 22) being moveable relative to the attachment portion (Behrle: Fig. 1-3; 18) by moving the second adjustment screw (Behrle: Fig. 1-3; 28) to a first position that enables movement of the first leg relative to the arm and to a second position that clamps the first leg against movement relative to the arm (Behrle: Fig. 1-3; 15-18).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US Pub. No. 2013/0092017) in view of Reynolds et al. (US Patent No. 2,168,421).
Regarding Claim 9, Tang discloses an apparatus for hanging items, the apparatus comprising: a support arm (Tang: Fig. 3; 42) including a plate (Tang: Fig. 3; 421) for mounting to a structure about a window, an upper planer surface extending along a first plane, and a terminal end extending the first plane, and a receptacle (Tang: Fig. 3; 422), the receptacle connected to a first end of the plate opposite the terminal end; a support bracket (Tang: Fig. 3; 41) including a first leg connected to a second leg (Tang: Fig. 3; 411), the first leg (Tang: Annotated Fig. 3; L1) adjustably attached to the plate, the second leg including a first aperture and a second aperture (Tang: Annotated Fig. 3; A1, A2) for mounting to a structure; and wherein the apparatus is capable of being mounted to a structure using the plate, using the first and second apertures, or by using both the plate and at least one of the first and second apertures.  
Tang fails to explicitly disclose at least one elongated fastener configured to extend through at least one of the first and second apertures for mounting the apparatus to a surface, the fastener having a pointed end and an enlarged installation end. However, Reynolds teaches at least one elongated fastener (Reynolds: Fig. 2; 12) configured to extend through at least one of a first and second apertures for mounting the apparatus to a surface, the fastener having a pointed end and an enlarged installation end.
Tang and Reynolds are analogous because they are from the same field of endeavor or a similar problem solving area e.g. rod mounting brackets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the elongated fasteners in Reynolds to mount the arm in Tang, with a reasonable expectation of success, in order to provide an alternate fastener structure that is configured to permanently secure itself to a vertical surface (Reynolds: Col. 3, Ln. 17-24), thereby enabling a user to secure the apparatus to an increased number of surfaces that aren’t already configured to receive said fasteners.
Regarding Claim 10, Tang, as modified, teaches the apparatus of claim 9 further comprising an adjustment fastener (Tang: Fig. 3; S2) and wherein the plate defines a slot (Tang: Annotated Fig. 3; S), the first leg (Tang: Annotated Fig. 3; L1) defines a third aperture, the adjustment fastener extending through the slot of the plate (Tang: Fig. 3; 421) and the third aperture of the first leg and having a first position to permit adjustment of the plate relative to the first leg and a second position to clamp the plate to the first leg against relative movement therebetween.  
Regarding Claim 11, Tang, as modified, teaches the apparatus of claim 10 further comprising an adjustment screw (Tang: Fig. 3; S2) threaded into the first aperture (Tang: Annotated Fig. 3; A1, A2) of the second leg (Tang: Fig. 3; 411) of the support bracket, an end of the screw protruding from the second leg to engage a structure, whereby as the adjustment screw is turned the receptacle (Tang: Fig. 3; 422) moves relative to the structure.  

    PNG
    media_image1.png
    723
    751
    media_image1.png
    Greyscale

I: Tang; Annotated Fig. 3

Claims 15, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US Pub. No. 2013/0092017) in view of Reynolds et al. (US Patent No. 2,168,421) as applied to claim 9 above, and further in view of Hurley (US Patent No. 4,120,474).
Regarding Claim 15, Tang, as modified, teaches the apparatus of claim 9, but fails to disclose at least a portion of the plate forms a channel receiving the first leg of the support bracket.  However, Hurley teaches a portion (Hurley: Fig. 6; 105) of a plate (Hurley: Fig. 6; 104) that forms a channel receiving a first leg of a support bracket (Hurley: Fig. 6; 50).  
Tang and Hurley are analogous because they are from the same field of endeavor or a similar problem solving area e.g. rod support brackets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plate in Tang with the channel/flanges from Hurley, with a reasonable expectation of success, in order to provide a means of straddling the support bracket (Hurley: Col. 6, Ln. 62-65), thereby helping guide the adjustment of the assembly and prevent misalignment.
Regarding Claim 21, Tang, as modified, teaches the apparatus of claim 9, but fails to disclose a plate that includes elongated flanges to provide support to the plate. However, Hurley teaches a plate (Hurley: Fig. 6; 104) that includes elongated flanges (Hurley: Fig. 6; 105) to provide support to the plate.  [Note: See the rejection of claim 15 for motivation.]
Regarding Claim 22, Tang, as modified, teaches the apparatus of claim 21 wherein the first leg (Tang: Annotated Fig. 3; L1) extends between the elongated flanges (Hurley: Fig. 6; 105).  
Regarding Claim 24, Tang, as modified, teaches the apparatus of claim 9 wherein the receptacle (Tang: Fig. 3; 422) angles toward the plate (Tang: Fig. 3; 421).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M, W, F: 10AM-6PM; Tu, Th: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR L MORRIS/Examiner, Art Unit 3631